Title: [August 1787]
From: Washington, George
To: 




Wednesday Augt. 1st. Returned abt. 11 Oclock with the above Company to Philadelphia.
In this Town I understood—that the usual time of Sowing Buck Wheat was from the 10th. to the 20th. of July—that the grd. ought to be Twice plowed and at least as often harrowed & the grain harrowd. in—That it is

considered as an uncertain Crop—liable to injury (whilst in the blossom) by a hot Sun—and very apt to in[ju]ry by frost in Autumn—That it is excellent food for Horses (to puff them up) Milch Cattle, Sheep, Hogs, also for fattin[g] beeves; and to feed Colts when they are weaned.
That 2 quarts of Buck Wheat meal, & ½ a peck of Potatoes (at first, the quantity to be reduced as the fatting creature falls off in stomach, or in other words encreases in fat) given 3 times a day is fully sufficient. That the Buck Wheat ground into Meal & given in wash—is most excellent to lay on fat for Hogs (to be hardened with Corn) & that this meal and Potatoes (given raw, but washed, and cut small, is excellent for the weaning of Colts. And that the quantity to the acre is (on an average) 25, Bush. About 3 pecks of Seed is sufft. for an Acre of ground.
 


Thursday 2d. Dined at Mr. Morris’s—drank Tea—and spent the evening there.
 


Friday—3d. Went up to Trenton on a Fishing party with Mr. & Mrs. Robt. Morris, & Mr. Govr. Morris. Dined and lodged at Colo. Saml. Ogdens. In the evening fished.
 


Saturday—4th. In the Morning, and betwn. breakfast and dinner fished. Dined at General Dickensons, and returned in the evening to Colo. Ogdens.
 


Sunday—5th. Dined at Colo. Ogdens and about 4 oclock set out for Philadelpa. Halted an hour at Bristol and reached the City before 9 Oclock.
 


Monday—6th. Again met in Convention agreeably to adjournmt. & recd. the report of the Com[mitt]ee. Dined at Mr. Morris’s and drank Tea at Mr. Meridiths.
 


Tuesday—7th. Dined at Mr. Morris’s and drank Tea no where. Spent the evening at home.
 


Wednesday 8th. Dined at the City Tavern and remained there till near 10 Oclock.
 


Thursday 9th. Dined at Mr. Swanwicks and spent the evening in my own room—reading letters & accts. from home.
 


Friday—10th. Dined and drank Tea at Mr. Binghams. Spent the evening at home.
 


Saturday 11th. Dined at the Cold Spring Club and after Tea returned & spent the evening at home.
 


Sunday 12th. Dined at Bush-hill with Mr. William Hamilton. Spent the evening at home—writg.
 



Monday. 13th. Dined at home and drank Tea with Mrs. Bache at the Presidents.
 


Tuesday 14th. Dined & drank Tea at home.
 


Wednesday 15th. Did the same.
 


Thursday 16th. Dined at Mr. Pollocks & spent the evening in my own room.
 


Friday—17th. Dined and drank Tea at Mr. Powells.
 


Saturday 18th. Dined at Chief Justice McKeans & spent the evening at home.
 


Sunday 19. In company with Mr. Powell rode up to the White Marsh. Dined at German Town—drank Tea at Mr. Peters’s & returned home in the eveng.
 


Monday 20th. Dined and drank Tea at home.
 


Tuesday 21st. Did the same.
 


Wednesday 22d. Dined at the Hills—Mr. Morris’s and visited at Mr. Powells in the Evening.
 


Thursday 23d. Dined at home and drank Tea there.
 


Friday 24th. Dined at home.
 


Saturday 25th. Dined at the Club and spent the evening at home.
 


Sunday 26. Rode into the Country 8 or 10 Miles. Dined with Mr. Morris at the Hills & spent the Evening writing letters.
 


Monday 27th. Dined at Mr. Morris’s and drank Tea at Mr. Powells.
 


Tuesday—28th. Dined at home and drank Tea there.
 


Wednesday 29th. Did the same.
 


Thursday 30th. Did the same.
 


Friday—31st. Dined at home and in Company with others went into the Country and drank Tea with Mr. Penn.
